2018 IL 122873



                                         IN THE

                                SUPREME COURT

                                             OF

                          THE STATE OF ILLINOIS





                                    (Docket No. 122873)

         MARTIN CASSIDY, Appellee, v. CHINA VITAMINS, LLC, Appellant.


                              Opinion filed October 18, 2018.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Justices Garman, Burke, Theis, and Neville concurred in the judgment and
     opinion.

        Chief Justice Karmeier dissented, with opinion, joined by Justice Thomas.



                                         OPINION

¶1       Alleging injuries caused by a defective product that was manufactured in
     China, the plaintiff, Martin Cassidy, filed a strict product liability action against
     China Vitamins, LLC (China Vitamins), a nonmanufacturer defendant. China
     Vitamins was dismissed from the lawsuit, however, after providing Cassidy with
     information about the product’s Chinese manufacturer, Taihua Group. A default
     judgment of over $9 million was eventually entered against the manufacturer, but
     Cassidy’s efforts to collect on the judgment were unsuccessful. Consequently, he
     sought to reinstate China Vitamins as a defendant under section 2-621(b)(4) of the
     Illinois Code of Civil Procedure (735 ILCS 5/2-621(b)(4) (West 1994)).1

¶2       After initially reinstating China Vitamins, the trial court vacated that order and
     denied Cassidy’s reinstatement motion, finding that he had failed to establish the
     statutory requirement “[t]hat the manufacturer is unable to satisfy any judgment as
     determined by the court.” In making that finding, the trial court relied on the
     standard set forth in Chraca v. U.S. Battery Manufacturing Co., 2014 IL App (1st)
132325, conditioning reinstatement on the plaintiff’s showing that the
     manufacturer was bankrupt or no longer in existence. On appeal, a divided
     appellate court rejected Chraca’s interpretation of section 2-621(b), instead
     requiring evidence that the manufacturer was “judgment-proof” or
     “execution-proof.” 2017 IL App (1st) 160933, ¶¶ 33-34.

¶3       This court is now tasked with interpreting section 2-621(b)(4) in light of our
     rules of statutory construction and the legislative intent underlying this state’s strict
     product liability laws. We affirm the appellate court’s judgment and remand the
     cause for further proceedings on Cassidy’s motion to reinstate China Vitamins.


¶4                                         I. BACKGROUND

¶5        Martin Cassidy was working at the Ridley Feed Ingredients facility in Mendota,
     Illinois, in October 2006, when he was severely injured. He filed a three-count
     complaint in the circuit court of Cook County against New Jersey-based defendant
     China Vitamins, the distributor of an imported flexible bulk container of vitamins
     that allegedly broke, causing a stacked bulk container to fall and seriously injure
     him. His complaint raised theories of recovery based on strict product liability,
     negligence product liability, and res ipsa loquitur. China Vitamins filed an answer
     admitting that it distributed and sold the product inside the flexible bulk containers
     but denying that it manufactured either that product or the containers. Later, the


         1
           Section 2-621, as amended by Public Act 89-7 (eff. Mar. 9, 1995), was held unconstitutional in
     its entirety and not severable in Best v. Taylor Machine Works, 179 Ill. 2d 367 (1997). Accordingly,
     the version of section 2-621 in effect prior to the 1995 amendment applies to this case.




                                                    -2-
     trial court dismissed Cassidy’s res ipsa loquitur count for failure to state a cause of
     action.

¶6       In May 2008, China Vitamins identified the manufacturer of the flexible bulk
     containers as Taihua Group Shanghai Taiwei Trading Company Limited, 2
     headquartered in China. Cassidy then filed a nine-count amended complaint adding
     Taihua Group and Zhejiang Nhu Company, Ltd. (Zhejiang Nhu), the Chinese
     manufacturer of the vitamins, as defendants. Taihua Group’s legal counsel filed an
     answer admitting it designed, manufactured, distributed, supplied, and/or sold a
     flexible bulk container but withdrew from the case in January 2010. The trial court
     ordered Taihua Group to obtain new counsel by March 2010. In 2011, China
     Vitamins filed a summary judgment motion and sought dismissal of the strict
     product liability and negligence product liability counts against it on the grounds
     that it was neither the designer nor the manufacturer of the defective container.
     Cassidy opposed the motion, and China Vitamins filed a reply.

¶7       The evidence showed that China Vitamins bought vitamins from Chinese
     manufacturer Zhejiang Nhu3 and imported them for sale to third parties, such as
     Cassidy’s employer, Ridley Feed Ingredients (Ridley), for use in animal feed and
     human dietary and food supplements. Ridley had purchased bulk vitamins from
     China Vitamins since 2000. After China Vitamins placed an order in China, totes
     weighing approximately one metric ton would be loaded into shipping containers
     before being transported to the west coast of the United States, where they would be
     transferred to trains bound for the Chicago area. The container at issue here was
     part of an order delivered to Ridley’s Mendota facility, where Cassidy was injured.

¶8        In January 2012, the trial court dismissed China Vitamins from the action under
     section 2-621(b) of the Illinois Code of Civil Procedure (735 ILCS 5/2-621(b)
     (West 1994)), treating its summary judgment motion as a motion to dismiss without
     prejudice. After Taihua Group failed to retain new counsel as ordered in 2010, the
     trial judge entered a default judgment against it. The cause of action was transferred


         2
            During the course of this action, this defendant has been referred to by various names:
     “Shanghai Taiwei Trading Co., Ltd.”; “Shanghai Taiwei”; “Taihua Group Shanghai Taiwei Trading
     Co., Ltd.”; “Taihua Group Shanghai”; and “Taihua.” Throughout this opinion, we will refer to it as
     “Taihua Group.”
          3
            Zhejiang Nhu is not a party to this appeal.




                                                   -3-
       for prove-up, and Cassidy was awarded a default judgment of over $9.1 million
       against Taihua Group in June 2012.

¶9          Cassidy issued a citation to discover assets against Taihua Group that was
       quashed for lack of proper foreign service. Between March and October 2013, he
       also issued several third-party citations to discover assets for collection of the
       default judgment. When those collection efforts failed, Cassidy filed a motion to
       reinstate China Vitamins under section 2-621(b). China Vitamins argued that
       Cassidy’s motion did not satisfy the statutory reinstatement requirements. The trial
       court granted Cassidy’s motion on jurisdictional grounds in September 2015 but
       did not address the statutory requirements. China Vitamins filed a motion to
       reconsider, again raising Cassidy’s failure to satisfy the requirements in section
       2-621(b). The trial court then vacated its prior order and granted China Vitamins’
       motion to reconsider, concluding that Cassidy had not met the statutory
       reinstatement requirements and making the order final and appealable under
       Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010). After filing his own
       unsuccessful motion to reconsider, Cassidy filed a timely notice of appeal.

¶ 10       A divided appellate court rejected the appellate court’s interpretation of section
       2-621(b)(4) in Chraca, 2014 IL App (1st) 132325. That court concluded the
       statutory requirement that the manufacturer be “unable to satisfy any judgment” is
       met only if the manufacturer is shown to be bankrupt or no longer in existence.
       2017 IL App (1st) 160933, ¶ 28. Instead, the appellate majority in this case
       interpreted the statutory language to require a showing that the manufacturer is
       “judgment-proof” or “execution-proof” before a previously dismissed seller or
       distributor could be reinstated as a party. 2017 IL App (1st) 160933, ¶¶ 29-35. The
       majority then remanded Cassidy’s cause of action for an initial determination of
       whether Taihua Group was indeed unable to satisfy the default judgment entered
       against it under the majority’s new interpretation of section 2-621(b)(4). 2017 IL
       App (1st) 160933, ¶¶ 38, 41.4

¶ 11       In a partial dissent, Justice Rochford agreed with Chraca’s interpretation of
       section 2-621(b), believing that it properly focused on the manufacturer’s inability
       to pay rather than on the plaintiff’s inability to enforce the judgment. The partial

           4
             The appellate court also unanimously reversed the dismissal of Cassidy’s negligence product
       liability claim against China Vitamins, but that ruling is not before this court.




                                                     -4-
       dissent also noted that the legislature had not adopted a provision, approved in
       other states, allowing reinstatement if a plaintiff could not enforce a judgment.
       Finally, because Illinois recognizes out-of-state judgments, the dissent argued that
       a defendant is not “judgment-proof” as long as it has assets outside the court’s
       jurisdiction. Here, the record showed that Taihua Group was still in operation, with
       subsidiaries in China and several other countries. Cassidy even admitted on appeal
       that, however unlikely, Taihua Group could still choose to pay the damages
       “ ‘voluntarily.’ ” 2017 IL App (1st) 160933, ¶ 62 (Rochford, J., concurring in part
       and dissenting in part).

¶ 12        This court allowed China Vitamins’ petition for leave to appeal pursuant to
       Illinois Supreme Court Rule 315(a) (eff. Jan. 1, 2015). We also permitted the
       Illinois Trial Lawyers Association to file an amicus curiae brief in support of
       Cassidy.


¶ 13                                        II. ANALYSIS

¶ 14       We now examine when a distributor that was previously dismissed as a
       defendant in a strict product liability case under section 2-621 of the Illinois Code
       of Civil Procedure can be properly reinstated as a party under section 2-621(b)(4).
       See 735 ILCS 5/2-621 (West 1994). Section 2-621 sets forth a scheme that allows a
       defendant that is not a manufacturer of the allegedly defective product at issue in a
       strict liability action to seek dismissal after it accurately certifies the identity of the
       product’s manufacturer. If the plaintiff then files a complaint that the manufacturer
       is required to answer, the trial court must dismiss the strict tort liability claim
       against the certifying nonmanufacturer-defendant, in the absence of certain
       limitations not at issue here. 735 ILCS 5/2-621(a), (b) (West 1994). Because the
       conditions set forth in section 2-621(b) result in the dismissal of a defendant that is
       not the product manufacturer, that section is sometimes deemed the “seller’s
       exception.” 2017 IL App (1st) 160933, ¶ 19. Even if the certifying defendant is
       dismissed, however, the trial court retains jurisdiction over it, and section 2-621(b)
       permits the plaintiff to request the vacatur of the dismissal order and the
       reinstatement of that defendant as a party at any time if the plaintiff is able to satisfy
       one of five enumerated criteria. 735 ILCS 5/2-621(b)(1)-(5) (West 1994).




                                                  -5-
¶ 15       The dispute in this case specifically addresses the application of subsection
       2-621(b)(4), requiring the plaintiff to show that “the manufacturer is unable to
       satisfy any judgment as determined by the court.” 735 ILCS 5/2-621(b)(4) (West
       1994). As a previously dismissed nonmanufacturer resisting reinstatement, China
       Vitamins argues Cassidy must show that the manufacturer of the defective flexible
       bulk container that caused his injuries is either bankrupt or no longer in existence,
       as required in Chraca, 2014 IL App (1st) 132325, ¶ 24. Cassidy, on the other hand,
       contends the evidentiary standard for reinstatement should be broader, requiring
       only a showing that the manufacturer is either judgment-proof or execution-proof.
       See 2017 IL App (1st) 160933, ¶¶ 33-34. Because this dispute requires us to
       construe the language of a statute, it presents a question of law, and our standard of
       review is de novo. JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238 Ill. 2d
455, 461 (2010).

¶ 16      The specific language at the core of the parties’ statutory construction
       arguments states, in relevant part:

               “The plaintiff may at any time subsequent to the dismissal [of a certifying
           defendant other than the manufacturer] move to vacate the order of dismissal
           and reinstate the certifying defendant ***, provided plaintiff can show one or
           more of the following:

                                                ***

                   (4) That the manufacturer is unable to satisfy any judgment as
               determined by the court[.]” (Emphasis added.) 735 ILCS 5/2-621(b)(4)
               (West 1994).

¶ 17       In construing any statute, the goal of this court is to ascertain and effectuate the
       intent of the legislature in enacting the provision. The statutory language, given its
       plain and ordinary meaning, is generally the most reliable indicator of that
       legislative intent, but a literal reading must fail if it yields absurd, inconvenient, or
       unjust results. Bank of New York Mellon v. Laskowski, 2018 IL 121995, ¶ 12. When
       reviewing the language in a statute, we must consider the entire provision, keeping
       in mind its intended subject matter. Lawler v. University of Chicago Medical
       Center, 2017 IL 120745, ¶ 12. Here, that subject matter is strict product liability.




                                                 -6-
¶ 18        China Vitamins asserts that the proper focus of subsection (b)(4) is the
       manufacturer’s ability to pay a judgment, not the plaintiff’s ability to collect on that
       judgment. That interpretation would be viable if the requirement that “the
       manufacturer is unable to satisfy any judgment” is read in isolation. When viewed
       in light of the remainder of subsection (b) and the legislature’s overarching purpose
       in providing relief to injured parties through strict product liability actions,
       however, it is not. China Vitamins’ interpretation conflicts with both the express
       language of section 2-621(b)(3) and the public policy considerations underlying the
       legislature’s decision to create a strict product liability scheme.

¶ 19       As part of that scheme, section 2-621(b)(3) allows a dismissed
       nonmanufacturer to be reinstated as a defendant if “the manufacturer no longer
       exists, cannot be subject to the jurisdiction of the courts of this State, or, despite due
       diligence, the manufacturer is not amenable to service of process.” (Emphasis
       added.) 735 ILCS 5/2-621(b)(3) (West 1994). If, as China Vitamins claims, the
       phrase “unable to satisfy any judgment” in subsection (b)(4) requires a showing
       that the manufacturer is either bankrupt or no longer in existence, then it duplicates
       the portion of subsection (b)(3) that expressly premises reinstatement on proof that
       “the manufacturer no longer exists” (735 ILCS 5/2-621(b)(3) (West 1994)),
       rendering the latter criterion superfluous. Because that result is contrary to our
       fundamental rules of statutory construction, we must reject it if another
       construction is reasonable. In re Marriage of Goesel, 2017 IL 122046, ¶ 13 (stating
       that “each word, clause, and sentence of a statute must be given a reasonable
       construction, if possible, and should not be rendered superfluous”).

¶ 20       China Vitamins tries to overcome this glaring defect in its argument by
       asserting that the criteria in subsection (b)(3) all relate exclusively to “situations
       that arise only at the time that the action is brought against the manufacturer.”
       Presumably then, if a manufacturer ceases to exist at any time after a complaint is
       filed against it, the dismissed defendant could not be reinstated under subsection
       (b)(3). China Vitamins’ view necessarily suggests that subsection (b)(4) was
       intended to apply only when a manufacturer ceases to exist after an action was
       commenced against it. Unfortunately, however, that interpretation suffers from two
       fatal flaws.




                                                 -7-
¶ 21       First, the plain language simply does not say what China Vitamins says it does.
       Nothing in subsection (b)(3) limits the requirement that the manufacturer no longer
       exist to any particular time frame. By limiting the applicable time frame, China
       Vitamins is improperly adding a condition to the express statutory language,
       contrary to our rules of statutory construction. See In re Estate of Shelton, 2017 IL
121199, ¶ 33. In enacting subsection (b)(3), the legislature carefully enumerated
       each relevant prerequisite for reinstatement, expressly including the possibility that
       the manufacturer is no longer in existence. In construing subsection (b)(4),
       however, China Vitamins would have us conclude that the legislature chose to
       merely hint at that very same prerequisite as a hidden meaning within the far more
       open-ended phrase “unable to satisfy a judgment.” The validity of that conclusion
       is far from apparent when viewed in light of the language actually enacted by the
       legislature in subsections (b)(3) and (b)(4).

¶ 22       Second, even if China Vitamins’ construction is correct, it still does not restrict
       the conditions for reinstatement that the legislature intended to convey in
       subsection (b)(4) to only manufacturers that are bankrupt or no longer exist. The
       plain meaning of the language adopted is far broader than that. Our rules of
       statutory construction do not permit us to add new limitations to subsection (b)(4)
       that the legislature did not specifically enact. Gaffney v. Board of Trustees of the
       Orland Fire Protection District, 2012 IL 110012, ¶ 94 (Garman, J., concurring in
       part and dissenting in part, joined by Thomas and Karmeier, JJ.). In short, China
       Vitamins’ textually unsupported and unnecessarily narrow reading of the statute
       fails to comport with our traditional construction rules. Because nothing in the plain
       language of section 2-621(b) buttresses China Vitamins’ narrow interpretation, we
       decline to adopt that view.

¶ 23       China Vitamins offers yet another statutory construction argument, however. It
       points to statutes from other jurisdictions that expressly allow distributors of
       defective products to be reinstated as defendants when it is “highly probable that a
       claimant would be unable to enforce a judgment.” China Vitamins contends that the
       lack of similar language in section 2-621(b)(4) portends our legislature’s intent to
       condition reinstatement on the more limited requirement that the manufacturer
       must be either bankrupt or nonexistent. Under that view, the appellate court erred
       by “rewriting” section 2-621(b)(4) to expand its scope. We disagree.




                                                -8-
¶ 24       While the presence of express language allowing reinstatement of a dismissed
       defendant when a judgment is unlikely to be enforceable would certainly be
       probative, and perhaps even determinative, of our legislature’s intent, the absence
       of that language correlates similarly. As shown by the widely contrasting degree of
       detail specified in sections 2-621(b)(3) and 2-621(b)(4), the legislature was well
       aware of how to state the relevant conditions for reinstatement both narrowly, as it
       did in subsection (b)(3), and more broadly, as it did in subsection (b)(4). Rather
       than providing a list of precise conditions in subsection (b)(4), however, the
       legislature chose instead to enact a set of much more open-ended criteria. Compare
       735 ILCS 5/2-621(b)(3) (West 1994) (providing for reinstatement when “the
       manufacturer no longer exists, cannot be subject to the jurisdiction of the courts of
       this State, or, despite due diligence, the manufacturer is not amenable to service of
       process”), with 735 ILCS 5/2-621(b)(4) (West 1994) (providing for reinstatement
       when “the manufacturer is unable to satisfy any judgment as determined by the
       court”). We decline to speculate, as China Vitamins does, that the absence of
       verbiage permitting reinstatement when the successful enforcement of a judgment
       is not “highly probable” is determinative of some unexpressed legislative intent.
       Instead, we honor the legislature’s decision to outline broad general reinstatement
       conditions in subsection (b)(4) as evidence of its underlying intent. Contrary to
       China Vitamins’ claim, by adhering to the legislature’s distinctive linguistic
       choices in subsections (b)(3) and (b)(4), the appellate court did not improperly
       rewrite the statute in an act “tantamount to legislation by litigation.” Because we
       must review the express limitations in the relevant provisions as written, we remain
       unpersuaded by China Vitamins’ final statutory construction argument.

¶ 25       To further ground our construction of section 2-621(b), we also consider the
       fundamental public policies underlying our legislature’s enactment of Illinois’s
       strict product liability laws. 1010 Lake Shore Ass’n v. Deutsche Bank National
       Trust Co., 2015 IL 118372, ¶ 37 (“We presume that several statutes relating to the
       same subject are governed by a single spirit and policy and that the legislature
       intended the statutes to be consistent and harmonious.”); see also Lawler, 2017 IL
120745, ¶ 12 (our review of statutory language must consider the relevant subject
       matter); Board of Education of Springfield School District No. 186 v. Attorney
       General, 2017 IL 120343, ¶¶ 25, 62 (noting that in construing legislative intent the
       court may rely on “not only the language of the statute but also the purpose and
       necessity for the law, the evils sought to be remedied, and the goals to be achieved”



                                               -9-
       and that the court’s statutory review was consistent with public policy). “[A]t the
       heart of strict liability law” is “the policy of preventing future harm.” Calles v.
       Scripto-Tokai Corp., 224 Ill. 2d 247, 263 (2007) (citing 1 David G. Owen, M.
       Stuart Madden & Mary J. Davis, Madden & Owens on Product Liability § 8:3, at
       447 (3d ed. 2000)). As we explained in Trans States Airlines v. Pratt & Whitney
       Canada, Inc., 177 Ill. 2d 21 (1997):

              “The purpose of strict liability in tort is to place the loss caused by defective
          products on those who create the risks and reap the profits by placing such
          products in the stream of commerce. Liberty Mutual Insurance Co. v. Williams
          Machine & Tool Co., 62 Ill. 2d 77, 82 (1975). The rationale underlying this
          liability is threefold: (1) the public interest in human life and safety demands
          broad protection against the sale of defective products; (2) the manufacturer
          solicits and invites the use of his products by representing that they are safe and
          suitable for use; and (3) the losses caused by defectively dangerous products
          should be borne by those who have created the risks and reaped the profits by
          placing the products into commerce.” (Emphasis added.) Trans States Airlines,
177 Ill. 2d at 37-38 (citing Suvada v. White Motor Co., 32 Ill. 2d 612, 619
          (1965), and 14 Ill. Jur. Personal Injury and Torts § 33:1 (1994)).

¶ 26        All manufacturers, wholesalers, and retailers in the chain of distribution play an
       “ ‘integral role in the overall producing and marketing’ ” of the defective product,
       uniquely justifying the imposition of strict liability even if they do not have a hand
       in its development or manufacture. Crowe v. Public Building Comm’n of Chicago,
       74 Ill. 2d 10, 13 (1978) (quoting Dunham v. Vaughan & Bushnell Manufacturing
       Co., 42 Ill. 2d 339, 344 (1969)). As we explained in Crowe:

          “A seller who does not create a defect, but who puts the defective product into
          circulation, is still responsible in strict liability to an injured user. Because the
          ultimate loss will ordinarily be borne, through indemnification, by the party
          that created the defect, the public policy concern is really who, between the
          injured user and the seller, should bear the initial loss. The seller is in a
          position to prevent a defective product from entering the stream of commerce.
          The seller may either adopt inspection procedures or influence the
          manufacturer to enhance the safety of a product. Moreover, the seller is
          generally better able to bear and distribute any loss resulting from injury




                                               - 10 -
           caused by a defective product. See Restatement (Second) of Torts sec. 402A,
           comment c (1965).” (Emphases added.) Crowe, 74 Ill. 2d at 13-14.

¶ 27       Other authorities have advanced similar policy justifications for imposing
       liability on any of the entities in a defective product’s chain of distribution,
       regardless of their actual involvement in the production of the injurious defect.
       Vandermark v. Ford Motor Co., 391 P.2d 168, 171-72 (Cal. 1964) (en banc);
       Greenman v. Yuba Power Products, Inc., 377 P.2d 897, 901 (Cal. 1963) (en banc);
       Liberty Mutual, 62 Ill. 2d at 82; Higgins v. Paul Hardeman, Inc., 457 S.W.2d 943,
       948 (Mo. Ct. App. 1970); Brandenburger v. Toyota Motor Sales, USA, Inc., 513
P.2d 268, 273 (Mont. 1973); Santor v. A&M Karagheusian, Inc., 207 A.2d 305,
       312 (N.J. 1965); Restatement (Second) of Torts § 402A cmt. c (1965). Indeed, in
       the context of strict product liability, each of the defendants in the product’s chain
       of distribution may be held jointly and severally liable, regardless of its actual
       culpability in causing the injury. Frazer v. A.F. Munsterman, Inc., 123 Ill. 2d 245,
       265 (1988). To ameliorate the potential harshness of requiring a nonmanufacturer
       who lacks a direct hand in creating a defect to mount a strict liability defense, our
       legislature has chosen to enact the “seller’s exception” at issue here.

¶ 28        Nothing about that drafting decision, however, diminishes the import of the
       fundamental policy interests underlying this state’s strict product liability laws. The
       resounding drumbeat of those policies remains the same: to provide full
       compensation to plaintiffs injured due to defective or unsafe products whenever
       possible based on differences in the parties’ degree of culpability. This court has
       consistently recognized those policy rationales: compared to the culpability of
       injured plaintiffs, entities in the chain of manufacture and distribution necessarily
       bear more responsibility, and inherently possess far superior ability and incentive,
       to prevent the initial creation of defective products and, later, to avert their progress
       through the stream of commerce. Calles, 224 Ill. 2d at 263 (“[A]t the heart of strict
       liability law” is “the policy of preventing future harm.”); Trans States Airlines, 177
Ill. 2d at 37-38 (“The purpose of strict liability *** is to place the loss *** on those
       who create the risks and reap the profits ***.” (citing Liberty Mutual, 62 Ill. 2d at
       82)); Crowe, 74 Ill. 2d at 13-14 (“the public policy concern is really who, between
       the injured user and the seller, should bear the initial loss. The seller is in a position
       to prevent a defective product from entering the stream of commerce. ***
       Moreover, the seller is generally better able to bear and distribute any loss ***. See




                                                 - 11 -
       Restatement (Second) of Torts sec. 402A, comment c (1965).”). Given the purpose
       underlying our strict product liability laws, it is more than reasonable to conclude
       that the legislature did not intend the phrase “unable to satisfy any judgment” in
       subsection (b)(4) to undermine an injured plaintiff’s ability to obtain a full recovery
       by cutting off access to other viable sources unless the product’s manufacturer is
       bankrupt or no longer in existence. Bankruptcy and business failure are conditions
       that are entirely outside the control of the injured plaintiff, and the policy
       considerations underlying this state’s strict tort liability laws do not support such a
       cramped interpretation of the intentionally broad language in subsection (b)(4).

¶ 29       For the same reasons, we conclude that China Vitamins’ reliance on the
       interpretation of section 2-621(b) posited in Chraca, 2014 IL App (1st) 132325, is
       misplaced. In that factually similar case, the plaintiff’s shoulder and neck were
       injured when the strap he was using to unload a shipment of golf cart batteries,
       weighing about 63 pounds each, broke. Initially, he filed a strict product liability
       claim against the battery distributor, U.S. Battery. Chraca, 2014 IL App (1st)
132325, ¶ 2. It, in turn, identified the Chinese company that manufactured the strap.
       After the plaintiff added that manufacturer as a defendant in an amended complaint,
       the trial court granted Chraca’s motion for a default judgment against it. The
       domestic distributor of the strap complied with the requirements of section 2-621
       and was dismissed from the lawsuit, over the plaintiff’s objection. Two weeks later,
       the plaintiff unsuccessfully attempted to reinstate the distributor under section
       2-621(b). The trial court concluded that, while it might be “difficult” for Chraca to
       enforce his default judgment against the Chinese manufacturer, that was not one of
       the statutory reinstatement criteria. Chraca, 2014 IL App (1st) 132325, ¶¶ 8-12,
       15-16.

¶ 30       Chraca appealed, and the appellate court held that he had not established that
       the Chinese manufacturer was “unable to satisfy any judgment” under section
       2-621(b)(4) because he failed to show that the company was bankrupt or
       nonexistent. Chraca, 2014 IL App (1st) 132325, ¶ 24. To the contrary, the court
       found that the evidence suggested the manufacturer was an ongoing concern. In its
       analysis, the appellate court relied on Harleysville Lake States Insurance Co. v.
       Hilton Trading Corp., No. 12 C 8135, 2013 WL 3864244, at *3 (N. D. Ill. July 23,
       2013), Finke v. Hunter’s View, Ltd., 596 F. Supp. 2d 1254, 1271 (D. Minn. 2009),
       and Malone v. Schapun, Inc., 965 S.W.2d 177, 182 (Mo. Ct. App. 1998). Although




                                               - 12 -
       the plaintiff submitted a joint affidavit from two Chinese attorneys stating that
       Chinese courts were unwilling to “ ‘recognize or enforce a judgment obtained in an
       American state court,’ ” that evidence was insufficient under the court’s
       interpretation of section 2-621(b)(4). Chraca, 2014 IL App (1st) 132325, ¶ 25.

¶ 31       In the instant case, the appellate court rejected Chraca’s “bankrupt or
       nonexistent” standard as “flawed” and “not persuasive” because that decision had
       misconstrued the three cases it cited in support: Harleysville, Finke, and Malone.
       2017 IL App (1st) 160933, ¶ 29. As the appellate court explained, those cases
       “actually considered the effect a manufacturer’s judgment-proof status would have
       on the plaintiff’s total recovery.” 2017 IL App (1st) 160933, ¶ 30. Because we are
       reviewing the viability of the Chraca standard de novo, we, too, must examine the
       applicability of those three cases.

¶ 32       In Harleysville, 2013 WL 3864244, the federal district court addressed a
       nonmanufacturer’s request to be dismissed as a defendant in a strict product
       liability action under section 2-621’s seller’s exception. Tellingly, that case did not
       involve a plaintiff’s attempt to reinstate a previously dismissed nonmanufacturer
       under section 2-621(b)(4). In fact, its only connection to the reinstatement
       requirements at issue here was the plaintiffs’ citation to Rosenthal v. Werner Co.,
       No. 06 C 2873, 2009 WL 995489 (N.D. Ill. Apr. 13, 2009).

¶ 33       In Rosenthal, “the defendant sought dismissal on the basis of language in the
       Seller’s Exception that permits an injured party to proceed against a seller where
       the manufacturer appears to be judgment-proof” under subsections (b)(3) and
       (b)(4). Harleysville, 2013 WL 386244, at *3 (citing Rosenthal, 2009 WL 995489,
       at *6-7). Prior to concluding that the facts were not sufficiently developed to allow
       the retailer’s dismissal, the district court in Rosenthal prematurely appears to have
       considered the application of the reinstatement conditions in subsections (b)(3) or
       (b)(4) because it misconstrued their relationship to the preceding portion of section
       2-621(b) that allowed certifying nonmanufacturers to be dismissed from the case.
       Exemplifying its legal misunderstanding, the district court concluded that it could
       not apply either section 2-621(b)(3) or (b)(4) because the manufacturer’s pending
       bankruptcy proceeding made it “too early to know whether these exceptions to
       dismissal might apply.” (Emphasis added.) Rosenthal, 2009 WL 995489, at *6.




                                               - 13 -
¶ 34       This court has never, however, deemed subsections (b)(3) and (b)(4) to be
       “exceptions to dismissal” of a certifying nonmanufacturer under section 2-621. The
       Rosenthal court misconstrued the statute, creating an interplay between distinct
       portions of section 2-621(b) that simply does not exist. Section 2-621(b) contains
       only one “exception to dismissal”: once a strict product liability complaint has been
       filed against a manufacturer who is required to answer, “the court shall order the
       dismissal of a strict liability in tort claim against the certifying defendant ***,
       provided the certifying defendant *** [is] not within the categories set forth in
       subsection (c).” (Emphasis added.) 735 ILCS 5/2-621(b) (West 1994). Due to its
       misinterpretation of the statute, the Rosenthal court’s discussion of the
       reinstatement criteria in subsections (b)(3) and (4) was premature and unsupported
       by any authority.

¶ 35       Nonetheless, the federal district court in Harleysville erroneously relied on
       Rosenthal’s analysis of the section 2-621(b) reinstatement provisions that
       characterized subsections (b)(3) and (b)(4) as exceptions to dismissal. Harleysville,
       2013 WL 3864244, at *3. That error severely undercuts the persuasiveness of the
       analysis in Harleysville as well as Chraca’s reliance on that case in adopting the
       “bankrupt or nonexistent” standard for the reinstatement of a nonmanufacturer.
       Chraca, 2014 IL App (1st) 132325, ¶ 24 (citing Harleysville as an “[a]uthority
       indicat[ing] that in a section 2-621 proceeding, a company is deemed ‘unable to
       satisfy any judgment’ when it is bankrupt or nonexistent”). To the extent that
       Harleysville provides this court with any guidance, however, its reliance on
       Rosenthal expressly recognizes that section 2-621(b)(4) permits reinstatement if
       the manufacturer “appears to be judgment-proof,” supporting the interpretation
       advanced by Cassidy and the appellate court in this case. (Emphasis added.)
       Harleysville, 2013 WL 3864244, at *3.

¶ 36       Next, we examine the Chraca court’s reliance on Finke for its “bankrupt or
       nonexistent” standard. Chraca, 2014 IL App (1st) 132325, ¶ 24. In Finke, the
       federal district court explained that in Minnesota a nonmanufacturer is generally
       not subject to strict product liability unless the plaintiff can show “ ‘that the
       manufacturer is unable to satisfy any judgment as determined by the court,’ ” a
       standard identical to that in section 2-621(b)(4)’s reinstatement provision. Finke,
596 F. Supp. 2d at 1270 (quoting Minn. Stat. § 544.41(2)(d) (2004)). Cf. 735 ILCS
       5/2-621(b)(4) (West 1994) (requiring a showing “[t]hat the manufacturer is unable




                                              - 14 -
       to satisfy any judgment as determined by the court”). As in Illinois, the Minnesota
       statute “ ‘tempers the harsh effect of strict liability as it applies to passive sellers,
       while ensuring that a person injured by a defective product can recover from a
       viable source.’ ” Finke, 596 F. Supp. 2d at 1270 (quoting In re Shigellosis
       Litigation, 647 N.W.2d 1, 6 (Minn. Ct. App. 2002)). Similar to Harleysville and
       Rosenthal, the initial dismissal of a Minnesota nonmanufacturer is premised on
       whether “ ‘the plaintiff’s action cannot reach a manufacturer or the manufacturer is
       insolvent.’ ” Finke, 596 F. Supp. 2d at 1270 (quoting In re Shigellosis Litigation,
647 N.W.2d at 7). In Illinois, however, the initial dismissal standard is different; the
       dismissal of a nonmanufacturer under section 2-621 is not dependent on the
       availability of damages from the manufacturer. That condition is relevant only in
       the context of a plaintiff’s reinstatement action. This distinction alone necessarily
       limits Finke’s applicability here for the reasons cited in our discussion of
       Harleysville and Rosenthal.

¶ 37       Finally, Malone, 965 S.W.2d at 182, also relied on in Chraca, is readily
       distinguishable on both its facts and law. In Malone, an allegedly defective rubber
       tarp strap broke while in use, seriously injuring the plaintiff’s eye, face, and hand
       and causing him to lose vision in his left eye. In relevant part, the plaintiff and his
       wife filed a strict product liability action against the manufacturer, supplier, and
       retailer of the strap. Later, they entered into a partial settlement with the disputed
       supplier and manufacturer that released them both in exchange for partial payment
       of their claims, leaving only the retailer to defend the lawsuit. When the retailer
       sought dismissal of the only strict liability claims raised under Missouri’s version
       of the seller’s exception statute,5 the trial court granted the motion, prompting the
       plaintiffs’ appeal. Malone, 965 S.W.2d at 179-80.

¶ 38       On appeal, the plaintiffs again relied on Missouri’s seller exception, a statute
       that differs significantly from its Illinois counterpart. Under the Missouri statute,
       the seller could be dismissed from a strict product liability claim “ ‘if another
       defendant, including the manufacturer, is properly before the court and from whom
       total recovery may be had for plaintiff’s claim.’ ” Malone, 965 S.W.2d at 181
       (quoting Mo. Rev. Stat. § 537.762 (1994)). As in Harleysville and Finke, the
       essence of the latter criterion is found in Illinois’s reinstatement statute, not its

           5
            The statute is described as an “innocent seller statute” in Missouri. Malone, 965 S.W.2d at 181.




                                                     - 15 -
       provision for a nonmanufacturer’s initial dismissal. Because statutory construction
       lies at the heart of this case, this substantive linguistic difference alone severely
       undercuts Malone’s applicability. Ultimately, however, Malone was decided due to
       the effect of the plaintiffs’ settlement agreement voluntarily dismissing the
       manufacturer and supplier, unique facts that are not present either here or in
       Chraca. For those reasons, Malone also fails to provide any support for Chraca’s
       “bankruptcy or nonexistence” standard.

¶ 39        The only “authorities” Chraca cites for deeming the section 2-621(b)(4)
       criterion that a manufacturer be “unable to satisfy any judgment” synonymous with
       its bankruptcy or nonexistence are Harleysville, Finke, and Malone. After carefully
       reviewing those three cases, we agree with the appellate court that Chraca’s
       reliance on them was misplaced. In enacting the statutes in those foreign decisions,
       the legislatures expressly intended a different interplay between that standard and
       the dismissal of a nonmanufacturer than did the Illinois legislature. For that reason,
       those cases are unpersuasive and offer little guidance. We decline to adopt the
       reasoning in Chraca and overrule that decision. Instead, we adhere to our
       previously stated analysis of the proper construction of section 2-621.

¶ 40       We hold that reinstatement under section 2-621(b)(4) of a nonmanufacturer
       such as China Vitamins is not solely contingent on the manufacturer being
       bankrupt or nonexistent. If an injured strict product liability plaintiff can establish
       other circumstances that effectively bar recovery of the full measure of judgment
       damages awarded, a nonmanufacturer in the chain of distribution may be reinstated
       as a defendant under section 2-621(b)(4). That result harmonizes the plain language
       of section 2-621(b), when read in its entirety, the legislature’s intent, and the public
       policies underlying the enactment of our strict product liability laws to create a
       cohesive and consistent statutory scheme.

¶ 41       This holding alone is not dispositive of Cassidy’s reinstatement request,
       however, and he argues that we should decide, as a matter of law, whether he has
       met his statutory burden and then remand the cause with instructions allowing him
       to amend his complaint to reinstate China Vitamins as a defendant. In support, he
       cites his efforts to collect on the default judgment shown in the appellate record.

¶ 42      After parsing the record, we conclude that it is far from dispositive. As the party
       seeking reinstatement, Cassidy bears the burden of showing that the relevant



                                                - 16 -
       criteria have been met. 735 ILCS 5/2-621(b) (West 1994) (“The plaintiff may at
       any time subsequent to the dismissal move to vacate *** and reinstate the certifying
       defendant ***, provided plaintiff can show one or more of the following[.]”
       (Emphasis added.)). Our review of the appellate record reveals that, from March
       through October 2013, Cassidy issued citations to discover assets to Taihua Group
       and a number of third parties, including HSBC Bank, in an attempt to identify
       assets that could be used to satisfy the judgment. Most of those attempts were either
       quashed or ultimately dismissed without revealing any of the manufacturer’s
       assets. The fate of the remaining citations, however, is not clear. And, although
       Cassidy’s motion to reinstate China Vitamins uses the “attached exhibit D” to
       support his claim that he “has made exhaustive attempts to collect the judgment
       entered against [the manufacturer] and has been unable to do so,” that attachment
       fails to appear anywhere in the record. After piecing together information from
       other parts of the record, it appears that “exhibit D” is the affidavit of Douglas
       Giese, an attorney Cassidy hired to pursue collection. That affidavit is not in the
       record, precluding our review of its contents to determine, as a matter of law, if, or
       how, it supports Cassidy’s claim that his collection efforts have been “exhaustive.”

¶ 43       While it may indeed be true that Cassidy’s efforts have not led him to recover
       even “a single dollar,” that does not, under the record before us, “lead[ ] to the
       inescapable conclusion” that Taihua Group has “no assets with which to satisfy the
       judgment against it,” as Cassidy claims. The record includes screenshots indicating
       that Taihua Group maintains a functioning website. Its website boasts that the
       manufacturer “has its own brand and sales network covering Asia-Pacific, Europe
       and North America. 60% of its products are sold and delivered directly to
       multinational chemical and food companies.” Taihua Group also touts “its own
       brand and global sales and logistics network cover[ing] Asia Pacific, Middle East,
       Europe and North America,” noting that exports comprised 70% of its sales and
       that it was “superior business partners for many global famous food, chemical
       enterprises and distributors of North America.” Both these claims strongly suggest
       the manufacturer has close continuing ties with Europe and North America. In
       addition, a world map on the website reveals that Taihua Group had a domestic
       sales office in the state of Georgia and foreign sales offices in Lille, France, and
       Munich, Germany, with a “central warehouse” in Cologne, Germany. The “Key
       Account Manager” for its European sales is listed as Mrs. Martina Upphoff, and her




                                               - 17 -
       contact information includes an office in Munich, Germany.6 China Vitamins also
       points to Taihua Group’s LinkedIn page and the pages of a number of workers
       claiming to be employed there to argue that the manufacturer is indeed an ongoing
       business. Based on the totality of the information in the record before us, it appears
       that several viable avenues for Cassidy’s collection efforts may remain untapped.

¶ 44      Nonetheless, we, like the appellate court, cannot properly assess whether
       Cassidy’s collection efforts have been sufficient to show that the manufacturer is
       “unable to satisfy any judgment,” as required by the statute. The focus of the trial
       court proceedings was on whether the court had personal jurisdiction over Taihua
       Group and whether Cassidy had met the Chraca standard by showing the
       manufacturer was bankrupt or no longer in existence.

¶ 45       In its original September 21, 2015, oral ruling granting Cassidy’s motion to
       reinstate, the trial court improperly focused on whether it had jurisdiction over the
       reinstatement action and failed to consider the statutory requirements in section
       2-621.7 China Vitamins pointed out those errors in its motion to reconsider the
       reinstatement order, and the trial court corrected them, vacating its original
       reinstatement order. After starting its analysis anew, the court denied Cassidy’s
       motion to reinstate on December 14, 2015, and dismissed China Vitamins from the
       case. Cassidy then filed a motion to reconsider the reinstatement denial, basing his
       request on his continued reliance on the trial court’s alleged lack of personal
       jurisdiction over Taihua Group and adding the argument that reinstatement was
       proper under sections 2-621(b)(3) and 2-621(b)(4). Later, Cassidy faxed to
       opposing counsel a one-page amended motion to reconsider. In it, he requested an
       evidentiary hearing where he would show that Taihua Group “cannot be subject to
       the jurisdiction of the courts of this State” and “is unable to satisfy any judgment in
       this matter.” The trial court never addressed the amended motion and instead struck
       it because Cassidy never actually filed it with the court. His request for an
       evidentiary hearing also remained unsupported by any showing of newly
       discovered evidence.


           6
             The website indicates that office is in “Munchen,” a German spelling of “Munich.”
           7
             The record on appeal contains no transcripts addressing any hearings on the reinstatement
       issue. The substance of those proceedings was necessarily gleaned, when possible, from the parties’
       filings and the trial court’s orders.




                                                     - 18 -
¶ 46       The trial court ultimately rejected Cassidy’s initial motion for reconsideration
       of the order denying China Vitamins’ reinstatement. Its memorandum opinion once
       again rejected the claim that the court lacked jurisdiction over Taihua Group and
       concluded that “the Taihua Group is a functioning and operational company and
       there is no evidence before the Court that it is unable to satisfy the judgment.” The
       court noted “the problem here is the Plaintiff’s inability to collect the judgment,
       which is not an enumerated basis upon which to reinstate a certifying defendant.”
       The court also rejected Cassidy’s reliance on Chraca. Although the court applied
       Chraca’s requirement that the plaintiff seeking reinstatement must prove that the
       defendant manufacturer is bankrupt or nonexistent, it concluded that the submitted
       evidence did not support the entry of those findings.

¶ 47       Because of both the paucity of relevant evidence in the record and this court’s
       repudiation of the “bankrupt or nonexistent” standard from Chraca that was the
       focal point of the parties and the trial judge, we remand this cause to the circuit
       court for consideration of the sufficiency of the evidence concerning Cassidy’s
       efforts to collect the default judgment. We decline Cassidy’s suggestion to detail
       the specific evidentiary showing necessary at this time. As shown by even the
       limited record in this case, the myriad combinations of evidence that could suffice
       to provide a statutory showing “[t]hat the manufacturer is unable to satisfy any
       judgment as determined by the court” dissuades us from attempting to parse the
       specific evidentiary showing required in a particular case. See 735 ILCS
       5/2-621(b)(4) (West 1994). As the express language enacted by the legislature
       states, we leave the requisite showing to be “determined by the court” in each
       individual case. The precise formula needed to satisfy the plaintiff’s evidentiary
       reinstatement burden is best adduced by the trial court.


¶ 48                                   III. CONCLUSION

¶ 49       For the reasons stated, we reject the “bankrupt or nonexistent” standard for
       reinstatement under section 2-621(b)(4) promulgated in Chraca and overrule that
       decision. Instead, we read the statute to permit the trial court to rely on a broader
       range of factors to determine if a particular manufacturer is “unable to satisfy” the
       judgment against it. We affirm the judgment of the appellate court and remand the
       cause to the trial court for its determination of whether the manufacturer Taihua




                                              - 19 -
       Group “is unable to satisfy a judgment as determined by the court,” as mandated by
       section 2-621(b)(4).


¶ 50      Appellate court judgment affirmed.

¶ 51      Circuit court judgment reversed.

¶ 52      Cause remanded.


¶ 53      CHIEF JUSTICE KARMEIER, dissenting:

¶ 54       As the majority notes, this court is called on to determine the meaning of
       section 2-621(b)(4) of the Code of Civil Procedure (735 ILCS 5/2-621(b)(4) (West
       1994)), which permits a dismissed nonmanufacturer defendant to be reinstated in a
       strict liability claim on plaintiff’s showing that “the manufacturer is unable to
       satisfy any judgment as determined by the court.”

¶ 55       Under the terms of the statute, the circuit court must dismiss a
       nonmanufacturing defendant “once the plaintiff has filed a complaint against the
       manufacturer” and after the manufacturer has answered or has been required to
       answer or otherwise plead. 735 ILCS 5/2-621(b) (West 1994). Therefore, filing a
       complaint against the manufacturer and requiring the manufacturer to respond is a
       prerequisite to dismissal under section 2-621. Section 2-621(b) permits
       reinstatement of a dismissed nonmanufacturer defendant when the plaintiff shows
       one or more of the following situations:

              “(1) That the applicable period of statute of limitation or statute of repose
          bars the assertion of a strict liability in tort cause of action against the
          manufacturer or manufacturers of the product allegedly causing the injury,
          death or damage; or

              (2) That the identity of the manufacturer given to the plaintiff by the
          certifying defendant or defendants was incorrect. Once the correct identity of
          the manufacturer has been given by the certifying defendant or defendants the
          court shall again dismiss the certifying defendant or defendants; or




                                             - 20 -
              (3) That the manufacturer no longer exists, cannot be subject to the
          jurisdiction of the courts of this State, or, despite due diligence, the
          manufacturer is not amenable to service of process; or

              (4) That the manufacturer is unable to satisfy any judgment as determined
          by the court; or

              (5) That the court determines that the manufacturer would be unable to
          satisfy a reasonable settlement or other agreement with plaintiff.” 735 ILCS
          5/2-621(b) (West 1994).

¶ 56      Here, it is undisputed that, after certifying Taihua Group, a manufacturer based
       in China, as the manufacturer of the defective flexible bulk container at issue,
       China Vitamins was properly dismissed from the case. What is at dispute is
       whether plaintiff satisfied his burden of proving that the order dismissing China
       Vitamins should be vacated and China Vitamins be reinstated in the litigation
       pursuant to section 2-621(b)(4).

¶ 57       The majority holds that the circuit court can vacate the dismissal of a
       nonmanufacturer defendant under section 2-621(b)(4) upon plaintiff establishing
       “circumstances that effectively bar recovery of the full measure of judgment
       damages awarded.” Supra ¶ 40. What the majority is actually saying is that section
       2-621(b)(4) means that a nonmanufacturer defendant can be reinstated when the
       plaintiff is unable to enforce a judgment, not whether the manufacturer has the
       ability to satisfy the judgment. For the following reasons, I cannot join the majority
       opinion.

¶ 58       This case can be resolved on the basis of plain statutory language and
       well-established legal presumptions when analyzed properly. The primary
       objective of statutory interpretation is to ascertain and give effect to the legislative
       intent. People v. Hardman, 2017 IL 121453, ¶ 19. This inquiry must always begin
       with the plain and ordinary language of the statute, which is the surest and most
       reliable indicator of legislative intent. People v. Goossens, 2015 IL 118347, ¶ 9. If
       the language of a statute is clear and unambiguous, we will apply it as written,
       without resort to other aids of statutory construction. In re Jarquan B., 2017 IL
121483 ¶ 22. Accordingly, this court’s analysis should begin by considering the




                                                - 21 -
       plain meaning of the phrase “the manufacturer is unable to satisfy any judgment” as
       written in section 2-621(b)(4).

¶ 59       Although the majority accurately recites basic statutory interpretation rules, the
       majority fails to apply the rules properly. Nowhere does the majority focus on the
       meaning of the words in section 2-621(b)(4). Instead of analyzing the plain
       meaning of the statute in accordance with our prescribed rules, the majority tries to
       overcome this glaring defect in its analysis by jumping to reasons why it disagrees
       with China Vitamins’ statutory interpretation, concluding that the opposite result
       must be the correct interpretation. See, e.g., supra ¶ 22 (the majority
       finds—without providing its own analysis—that the plain meaning of section
       2-621(b)(4) “is far broader” than China Vitamins’ interpretation).

¶ 60        In conducting its statutory interpretation analysis, the majority skips over the
       first fundamental step that words must be given their “ordinary and popularly
       understood meaning,” absent a definition in the statute indicating legislative intent.
       In re Ryan B., 212 Ill. 2d 226, 232 (2004). Under the proper analysis, because there
       is no definition in the statute regarding the phrase “unable to satisfy,” we therefore
       look to the dictionary meanings of these words. Id.; People v. Ward, 215 Ill. 2d 317,
       325 (2005). The majority overlooked this crucial step likely because the dictionary
       definitions contradict the majority’s plain language analysis.8

¶ 61       Merriam-Webster’s Dictionary defines “unable” as “not able: INCAPABLE.”
       Merriam-Webster’s Collegiate Dictionary 1359 (11th ed. 2006). While the word
       “able” is defined as “having sufficient power, skill, or resources to accomplish an
       object” (Merriam-Webster’s Collegiate Dictionary 3 (11th ed. 2006)), Black’s Law
       Dictionary defines “satisfaction” as “[t]he fulfillment of an obligation; esp., the
       payment in full of a debt.” Black’s Law Dictionary 1460 (9th ed. 2009); see also
       Merriam-Webster’s Collegiate Dictionary 1104 (11th ed. 2006) (defining “satisfy”
       as “to meet a financial obligation”). Giving the statutory terms—“unable,” “able,”
       and “satisfy”—their plain meanings, it is clear section 2-621(b)(4) permits
       reinstatement of a dismissed nonmanufacturer defendant when the manufacturer is
       not able or is incapable of payment in full of its debt under the judgment. As such,
       the plain language of the statute dictates that the ultimate determination for

           8
             In fact, the majority cites no authority, case law, dictionaries, secondary sources, or the
       legislative history of the provision to support its interpretation.




                                                    - 22 -
       reinstating a dismissed nonmanufacturer defendant is dependent on whether the
       manufacturer is incapable of fulfilling its obligation under a judgment entered by
       the court. That judgment here is a default judgment entered against Taihua Group
       for over $9 million. Therefore, the proper analysis turns to whether Taihua Group is
       unable to fulfill its debt obligation in full.

¶ 62       Unfortunately, plaintiff provides little information about Taihua Group’s
       financial viability, and the record is underdeveloped at this point about whether
       Taihua Group is unable to discharge its obligation. Rather, in seeking reinstatement
       under section 2-621(b)(4), plaintiff argued that he made exhaustive attempts to
       collect the default judgment against Taihua Group, that he has been unable to do so,
       and that such efforts “will continue to be unavailing.” Those “exhaustive” efforts
       included issuing a citation to discover assets against Taihua Group, which the
       circuit court quashed on May 23, 2013, for lack of proper service on a foreign
       resident and foreign business entity. Between March 27, 2013, and October 16,
       2013, the plaintiff also issued third-party citations to discover assets in pursuit of
       collection of the judgment only in Illinois, without success. Plaintiff, however,
       never sought to enforce the judgment elsewhere outside of Illinois. Instead,
       plaintiff sought reinstatement under section 2-621(b)(4) primarily on the basis of
       his difficulty in enforcing the judgment in Illinois.

¶ 63      Before this court, plaintiff does not assert that Taihua Group is financially
       unable to pay the judgment imposed by the circuit court. In fact, as noted by the
       majority, the record tells a different story. The record shows that Taihua Group
       owns assets outside of China and has ongoing operations in the United States,
       France, and Germany. These facts refute any initial claim that the
       manufacturer-defendant is unable to satisfy any judgment.

¶ 64       There is nothing unreasonable about a judgment creditor, like plaintiff, having
       to enforce a judgment in another jurisdiction. No civil judgment is
       self-executing—even in a personal injury case.

¶ 65       Under article IV, section 1, of the United States Constitution (U.S. Const., art.
       IV, § 1), states have a constitutional obligation to give full faith and credit to the
       decisions rendered by sister states. But, as the majority notes, plaintiff has
       presented no evidence that his judgment would be unenforceable outside Illinois.
       Supra ¶¶ 45-47. Thus, plaintiff’s difficultly in enforcing the judgment elsewhere in



                                               - 23 -
       the United States is of no concern. Furthermore, China Vitamins provided evidence
       that Taihua Group has ongoing commercial operations through various subsidiaries
       in China and other countries. This included sales and warehouse facilities in
       Germany and France. As China Vitamins correctly notes, despite any difficulties
       plaintiff may have collecting his judgment in China, if it comes to that, plaintiff has
       other viable opportunities inside and outside of the United States to satisfy the
       default judgment.9

¶ 66      These mechanisms reflect that it is a normal part of the litigation process to
       enforce Illinois judgments outside of this state. As such, all viable legal avenues
       should be explored prior to reinstating a nonmanufacturer defendant. Until plaintiff
       provides evidence that Taihua Group has no ability to meet its obligation, plaintiff
       cannot reinstate a dismissed nonmanufacturer defendant pursuant to section
       2-621(b)(4). Accordingly, the circuit court was correct to deny plaintiff’s motion.

¶ 67       Although one might initially find this interpretation of the statute unfair to
       plaintiff because it requires him to determine the financial viability of a
       manufacturer prior to seeking reinstatement of a nonmanufacturer defendant, I note
       that this interpretation does not indefinitely bar plaintiff from recovery in this case.
       That is so because nothing in the statute would prevent plaintiff from bringing
       another, similar motion if plaintiff can provide relevant evidence regarding Taihua
       Group’s inability to satisfy the default judgment. See 735 ILCS 5/2-621(b) (West
       1994) (“The plaintiff may at any time subsequent to the dismissal move to vacate
       the order of dismissal and reinstate the certifying defendant or defendants ***.”
       (Emphasis added.)). Accordingly, I would affirm the trial court’s order, finding that
       plaintiff failed to meet the conditions for reinstatement under section 2-621(b).

¶ 68       I take further issue with the majority’s expansive interpretation of section
       2-621(b)(4) and its focus on plaintiff’s inability to enforce the default judgment
       rather than the manufacturer’s inability to satisfy that judgment.



           9
            German law, for instance, contains specific provisions for the enforcement of foreign
       judgments like the one at issue here. See Zivilprozessordnung [ZPO] [Code of Civil Procedure]
       §§ 328, 722, 723, translation at https://www.gesetze-im-internet.de/englisch_zpo/englisch_
       zpo html (Ger.) [https://perma.cc/KK87-6P9N].




                                                  - 24 -
¶ 69       Contrary to the unambiguous language of the statute, the majority interprets
       section 2-621(b)(4) to mean that a court can vacate the dismissal of a
       nonmanufacturer seller upon a plaintiff establishing “circumstances that effectively
       bar recovery of the full measure of judgment damages awarded.” Supra ¶ 40. The
       majority remands the cause to the circuit court “for consideration of the sufficiency
       of the evidence concerning [plaintiff’s] efforts to collect the default judgment.”
       Supra ¶ 47. In other words, the majority remands the matter to allow plaintiff to
       show his inability to enforce the default judgment. However, nothing in the statute
       refers to a plaintiff’s ability to enforce a judgment. But that is precisely what the
       majority’s holding promotes in contravention of the fundamental rule of statutory
       construction that “this court cannot read into the statute additional elements not
       intended by the legislature.” In re Andrew B., 237 Ill. 2d 340, 352, (2010). The
       majority’s interpretation rewrites section 2-621(b)(4) to include “unable to
       enforce” language under the guise of statutory construction and would be
       tantamount to judicial legislation. Accordingly, I agree with Justice Rochford’s
       partial dissent that what is evident from that plain language is that the proper focus
       should be on the manufacturer’s inability to satisfy a judgment. 2017 IL App (1st)
160933, ¶ 48 (Rochford, J., concurring in part and dissenting in part). Section
       2-621(b)(4) plainly allows vacating the dismissal of the nonmanufacturer based on
       the manufacturer’s ability to satisfy the judgment, and not whether the plaintiff can
       enforce the judgment.

¶ 70       The majority also fails to explain what “circumstances” a plaintiff must
       establish when demonstrating to the circuit court that it has been effectively barred
       from recovery. Supra ¶ 40. The majority explicitly refrains from providing any
       guidance to the courts or parties regarding its ambiguous holding. Supra ¶ 47.
       Rather, the majority reads into section 2-621(b)(4) additional, unlisted factors that
       could be considered when determining whether to reinstate a nonmanufacturer
       defendant. Supra ¶¶ 47-49. As a result, the majority broadens the language of
       section 2-621(b)(4) to include any type of evidence showing that the plaintiff
       cannot enforce the judgment. This broad interpretation will not only create
       evidentiary conflicts among the circuit courts and appellate districts, it again goes
       against a plain reading of the statute, which focuses on the ability of the
       manufacturer to fulfill its obligation of a debt under any judgment. Future plaintiffs
       are left wondering how much (or little) effort is necessary to convince a circuit
       judge to reinstate a nonmanufacturer defendant. As for dismissed nonmanufacturer



                                               - 25 -
       defendants, they must now extensively challenge and prove whether the plaintiff
       performed his or her due diligence on enforcing or collecting the judgment in order
       to remain dismissed from litigation.

¶ 71       Moreover, the majority’s focus on the plaintiff’s difficulty to enforce the
       judgment is not only absent from the plain language of the statute, it improperly
       shifts the burden to a nonmanufacturer defendant to prove the financial viability of
       the manufacturer defendant. When considering whether to reinstate a dismissed
       nonmanufacturer defendant, the plaintiff bears the burden of establishing that a
       statutory basis exists for the reinstatement of a dismissed defendant. 735 ILCS
       5/2-621(b)(4) (West 1994) (“The plaintiff may at any time subsequent to the
       dismissal move to vacate *** and reinstate the certifying defendant ***, provided
       plaintiff can show one or more of the following[.]” (Emphasis added.)); Cherry v.
       Siemans Medical Systems, Inc., 206 Ill. App. 3d 1055, 1064 (1990) (“The onus is
       on the plaintiff to make this showing [for reinstatement], which presumably may be
       rebutted by the certifying defendant.”). The majority opinion turns the statutory
       burden of proof upside down. Under the majority’s holding, nonmanufacturer
       defendants will shoulder the heavy burden of proving that the manufacturer of a
       defective product can satisfy a judgment entered against it. In essence, all a plaintiff
       must do is file a section 2-621(b)(4) motion under the pretext of showing some
       difficulty or “other circumstances” in enforcing the judgment. It would then be
       upon the nonmanufacturer defendant to disprove plaintiff’s assertion and prove
       there are no set of circumstances preventing the plaintiff from enforcing or
       collecting the judgment against the manufacturer. Supra ¶ 40. Nonmanufacturer
       defendants should not have the burden of proving whether the plaintiff can enforce
       or collect on a judgment. The statute clearly states that this evidentiary burden rests
       on the plaintiff.

¶ 72       The majority’s burden shifting is not only contrary to the statute’s explicit
       language, it is contrary to the underlying policy of section 2-621 of dismissing
       nonmanufacturer defendants.

¶ 73       Much of the majority’s opinion emphasizes the general public policy behind
       strict product liability. Supra ¶¶ 25-28. That policy, however, is not at issue in this
       case. Rather, we are concerned with the “seller’s exception” of section 2-621,
       which permits a nonmanufacturer defendant sued for strict product liability to be




                                                - 26 -
       dismissed if certain requirements are met. 735 ILCS 5/2-621(b) (West 1994).
       Moreover, I find that the majority’s sole reliance on the general policy notions of
       strict liability is essentially meaningless in this situation because “ ‘[v]ague notions
       of a statute’s “basic purpose” are . . . inadequate to overcome the words of its text
       regarding the specific issue under consideration.’ ” (Emphasis omitted.) Montanile
       v. Board of Trustees of National Elevator Industry Health Benefit Plan, 577 U.S.
       ___, ___, 136 S. Ct. 651, 661 (2016) (quoting Mertens v. Hewitt Associates, 508
U.S. 248, 261 (1993)); People v. Laubscher, 183 Ill. 2d 330, 337 (1998) (“Where an
       enactment is clear and unambiguous, this court is not at liberty to read into it
       exceptions, limitations, or conditions that the legislature did not express; nor should
       this court search for any subtle or not readily apparent intention of the
       legislature.”). Therefore, regardless of how compelling the majority views the
       general policy arguments, such analysis is insufficient to contradict the plain
       language of the statute, which concerns policy reasons regarding the “seller’s
       exception” to strict product liability. Universal Health Services, Inc. v. United
       States ex rel. Escobar, 579 U.S. ___, ___, 136 S. Ct. 1989, 2002 (2016) (“policy
       arguments cannot supersede *** clear statutory text”).

¶ 74       Contrary to the majority’s reliance on general policy notions on strict product
       liability, the Restatement (Third) of Torts explains that imposing strict liability on
       nonmanufacturers does not advance the general policies of strict liability because,
       often, nonmanufacturers are not in a good position to feasibly adopt safer products.
       Restatement (Third) of Torts: Product Liability § 2, cmt. o (1998); see also M.
       Stuart Madden, Selected Federal Tort Reform and Restatement Proposals Through
       the Lenses of Corrective Justice and Efficiency, 32 Ga. L. Rev. 1017, 1085-86
       (1998) (“It has, however, never been successfully explained what marginal
       improvement in safety is gained when compared to the safety levels that follow
       from a manufacturer’s already existing incentives to avoid liability costs associated
       with suits against it directly, as practically all modern products liability suits
       proceed.”); John G. Culhane, Real and Imagined Effects of Statutes Restricting the
       Liability of Nonmanufacturing Sellers of Defective Products, 95 Dick. L. Rev. 287,
       293-94 (1991) (the argument that sellers can exert pressure on those manufacturers
       to create safer products is based “on several questionable assumptions,” including
       that “nonmanufacturing sellers have sufficient knowledge to exert the desired
       pressure” and “nonmanufacturing sellers have sufficient market power and choice
       to make their decisions count”). Generally, seller exception statutes have been



                                                - 27 -
       enacted to save a nonmanufacturer’s resources in protecting itself when the
       nonmanufacturer did not, itself, render the product defective or was not in a
       position to prevent the defect. Restatement (Third) of Torts: Product Liability § 1,
       cmt. e, at 9 (1998) (“The legislation is premised on the belief that bringing
       nonmanufacturing sellers or distributors into products liability litigation generates
       wasteful legal costs. Although liability in most cases is ultimately passed on to the
       manufacturer who is responsible for creating the product defect, nonmanufacturing
       sellers or distributors must devote resources to protect their interests. In most
       situations, therefore, immunizing nonmanufacturers from strict liability saves those
       resources without jeopardizing the plaintiff’s interests.”).

¶ 75       In Illinois, section 2-621 was enacted so that innocent nonmanufacturers can
       defer liability upstream to the ultimate wrongdoer and avoid wasteful litigation
       costs. Brobbey v. Enterprise Leasing Co. of Chicago, 404 Ill. App. 3d 420, 428-29
       (2010); Murphy v. Mancari’s Chrysler Plymouth, Inc., 381 Ill. App. 3d 768, 775
       (2008); Logan v. West Coast Cycle Supply Co., 197 Ill. App. 3d 185, 193 (1990);
       Cherry, 206 Ill. App. 3d at 1060-61; Sims v. Teepak, Inc., 143 Ill. App. 3d 865, 868
       (1986).

¶ 76       A review of the legislative history of section 2-621 reveals that the legislature
       intended to provide stronger protections for nonmanufacturer defendants in cases
       of strict product liability. During the Illinois Senate’s third reading of House Bill
       2658, which culminated in the “seller’s exception,” Senator Moore stated that this
       provision “merely provides that a non-manufacturer shall not be liable in products
       liability actions based upon the doctrine of strict liability in tort if the manufacturer
       is available for action.” 81st Ill. Gen. Assem., Senate Proceedings, June 27, 1979, at
       139 (statements of Senator Moore). Before the Illinois House of Representatives,
       Representative Bradley, the bill sponsor, explained that the policy of the statute
       attempts “to remove some of the liability to people who are not directly involved in
       the manufacture of that product that causes the damage or the injury or the death.”
       81st Ill. Gen. Assem., House Proceedings, May 25, 1979, at 214 (statements of
       Representative Bradley). Representative Bradley further clarified that the “seller’s
       exception” of section 2-621 was enacted to alleviate the unjust result of applying
       strict liability to every entity in the distributive chain when a nonmanufacturer did
       not create the defective product and therefore would be ill-equipped to defend a
       product that it did not design. 81st Ill. Gen. Assem., House Proceedings, May 25,




                                                - 28 -
       1979, at 212 (statements of Representative Bradley). These statements illustrate
       that the legislature was focused on protecting innocent nonmanufacturer
       defendants by providing only limited, not broad, circumstances when a strict
       liability claim may be reinstated against them.

¶ 77       Turning from the general policy reasons for the “seller exception,” floor
       transcripts further support a plain reading that the ultimate determination for
       reinstating a dismissed nonmanufacturer defendant is dependent on whether the
       manufacturer is incapable of fulfilling its obligation under a judgment entered by
       an Illinois court. When explaining that a plaintiff may at any time move to vacate
       the order of dismissal and reinstate the nonmanufacturer, Representative Bradley
       specifically mentioned the situation of when the manufacturer does “not have
       enough insurance coverage to take care of the amount of judgment.” 81st Ill. Gen.
       Assem., House Proceedings, May 25, 1979, at 213 (statements of Representative
       Bradley). Representative Bradley later noted that an innocent distributor,
       wholesaler, and retailer would be liable “if [the manufacturer has] gone bankrupt.”
       81st Ill. Gen. Assem., House Proceedings, May 25, 1979, at 214 (statements of
       Representative Bradley). Throughout the legislative process, the entirety of the
       floor debates regarding reinstatement concerned only whether the manufacturer
       was subject to this court’s jurisdiction or was financially able to satisfy the
       judgment. Notably absent from the legislative history are any statements implying
       that reinstatement should occur based on a plaintiff’s inability to enforce the
       judgment against the manufacturer in Illinois or elsewhere. As such, the legislative
       history is consistent with the plain meaning of section 2-621(b)(4).

¶ 78       In addition, since the purpose of section 2-621 was to counter the harsh
       consequences of general strict liability law on innocent nonmanufacturers, the
       majority’s heavy reliance on the general policies behind strict product liability in its
       interpretation of section 2-621(b)(4) is unwarranted and misleading. By focusing
       on the general policies underlying strict product liability to support its
       interpretation of the “seller’s exception,” the majority negates the specific policies
       behind the enactment of section 2-621. Instead, China Vitamins should be given the
       policy protections underlying the “seller’s exception” where, according to the
       record, it was never involved in the production or design of the defective product at
       issue but, rather, the defective product was only used to transport China Vitamins’
       goods. The majority ignores the fact that the legislature carefully balanced strict




                                                - 29 -
       product liability policies with the fairness of imposing liability on the ultimate
       wrongdoer. The majority’s interpretation disrupts this careful balance by allowing
       a plaintiff to obtain a judgment against an equally innocent party although
       questions remain unanswered on whether the ultimate wrongdoer has the ability to
       pay for plaintiff’s injuries.

¶ 79       In sum, I find that the meaning of the phrase, “the manufacturer is unable to
       satisfy any judgment as determined by the court” under section 2-621(b)(4) is clear:
       Is the manufacturer incapable of fulfilling its debt obligation pursuant to a
       judgment entered by the court? If a plaintiff can prove that the manufacturer is
       financially unable to fulfill its debt obligation as determined by the court,
       reinstatement may be warranted under section 2-621(b)(4). Accordingly, in this
       case, until plaintiff makes such a showing, China Vitamins should remain a
       dismissed nonmanufacturer defendant.

¶ 80      JUSTICE THOMAS joins in this dissent.




                                              - 30 -